DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 5-7 and 11 are allowed. The following is an examiner’s statement of reasons for allowance:

Allowable Subject Matter

Claims 5-7 and 11 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 5,  the prior art fails to anticipate or render obvious the claimed invention including “…providing the substrate, the substrate having a front side and a backside opposite the front side, the front side of the substrate comprising an active area; depositing a second metal layer, a passivation layer and a plurality of connection members on a top surface of the active area of the substrate, wherein the second metal layer covers the top surface of the active area of the substrate, the passivation layer 

Regarding claim 11, the prior art fails to anticipate or render obvious the claimed invention including “…performing a first dicing process using a first cutting tool on the semiconductor structure to form a respective notch on the semiconductor structure between each set of two adjacent semiconductor units of the plurality of semiconductor units, a bottom end surface of the respective notch being curved; depositing a molding compound to cover a top surface of the semiconductor structure, the molding compound entirely fill the notches; removing the dummy wafer; performing a second dicing process with a second cutting tool on the semiconductor structure, the second dicing process cutting through the notches to form the WLCSP structures; wherein a first aperture of the first cutting tool is larger than a second aperture of the second cutting tool: wherein the sub step of forming a chip array on a top surface of a substrate comprises the sub-steps of: providing the substrate, the substrate having a front side and a backside opposite the front side, the front side of the substrate comprising an active area; depositing a second metal layer, a passivation layer and a plurality of connection 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899